Title: To George Washington from Uriah Forrest, 11 February 1794
From: Forrest, Uriah
To: Washington, George


          
            [Philadelphia] 11th Feb. 1794.
          
          The only apology I have to offer for obtruding the within paper, is, that, the author
            has particularly requested me, to present it to you, in the hope & expectation it
            will be sanctioned, with your Signature. I have the honor to be
            with all Possible respect, Your most obedient humble Servt
          
            Uriah fforrest
          
        